Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is dated as of August 4, 2014,
and is entered into by and between Zappettini Investment Company, a California
general partnership (“Lessor”), and Iridex Corporation (“Lessee”).

 

RECITALS

 

A.Lessor and Lessee previously entered into that certain Lease dated as of
December 6, 1996 (the “Original Lease”), with respect to the premises commonly
known as 1212 Terra Bella Avenue, in the City of Mountain View, California,
which includes a building consisting of approximately 37,166 square feet of
space and a parcel or parcels containing approximately 2.69 acres of land
(collectively, the “Premises”).  The Original Lease was amended Pursuant to a
Lease Amendment and Extension dated as of September 15, 2003 (the “First
Amendment”),  and a Second Lease Amendment and Extension dated as of December
22, 2008 (the “Second Amendment”).  The Original Lease, as amended by the First
Amendment and the Second Amendment collectively are referred to as the
“Lease.”  Capitalized terms used but not defined in this Amendment have the
meaning given to such terms in the Lease.

 

B.Pursuant to the Lease, Lessor granted Lessee various options to renew the term
of the Lease. Lessee has exercised such options and the term of the Lease
currently is scheduled to expire on February 28, 2015. Lessor and Lessee desire
to now extend the term of the Lease on the terms and conditions set forth below.



NOW, THEREFORE, in consideration of the above promises and mutual covenants,
conditions and provisions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Extension of Lease Term. The term of the Lease is hereby extended until
February 28, 2017.  Lessee and Lessor acknowledge that Lessee has no remaining
options to extend or renew the term of the Lease.

 

2.Base Monthly Rent.  For the period commencing on March 1, 2015 and continuing
through December 31, 2015, on or before the first day of each month Lessee shall
pay to Lessor, without notice or demand, monthly rent in the amount of
$63,182.20, without any setoff or deduction whatsoever, except as expressly set
forth in the Lease.  For the period commencing on January 1, 2016 and continuing
through February 28, 2017, on or before the first day of each month Lessee shall
pay to Lessor, without notice or demand, monthly rent in the amount of
$75,075.32, without any setoff or deduction whatsoever, except as expressly set
forth in the Lease.  In addition to paying such base rent, Lessee also shall pay
or reimburse Lessor for insurance, taxes, common area maintenance, and other
charges payable by Lessee in accordance with the terms and conditions of the
Lease.

 

3.As-Is.  Lessee accepts the Premises from Lessor in its “as is”, “where is”
condition, and Lessee approves and accepts the Premises in such
condition.  Lessor shall have no obligation to perform or install or contribute
toward the cost of any improvements to the Premises.  Similarly, Lessor
acknowledges that Lessee will have no obligation to remove any improvements
currently located in the Premises at the expiration of the term of the Lease (as
extended by this Amendment), provided that Lessee shall maintain such
improvements through the expiration of the term of the Lease in the condition
required by the Lease.  For purposes of Section 1938 of the California Civil
Code, Lessor hereby discloses to Lessee, and Lessee hereby acknowledges, that
the Premises have not undergone inspection by a Certified Access Specialist
(CASp).  

 

 

--------------------------------------------------------------------------------

4.Waiver of Energy Disclosure Rules.  Lessee acknowledges and agrees that (a)
pursuant to Section 25402.10 of the California Public Resources Code and its
implementing regulations, prior to entering into a lease of premises  consisting
of an entire building, the lessor may be required to make certain disclosures to
the lessee relating to the consumption of energy at such premises (the “Energy
Disclosure Rules”), (b) it is unclear whether the Energy Disclosure Rules apply
to the extension of the term of an existing lease, (c) Lessee has occupied the
Premises since approximately 1997 and is familiar with and has all the
information it requires regarding the energy consumption of the Premises,
including how such consumption compares to the consumption of electricity at
other buildings, and (d) Lessor’s disclosure of energy consumption at the
Premises therefore will serve no useful purpose.  As additional consideration
for the extension of the term of the Lease, to the extent that the Energy
Disclosure Rules apply to this Amendment and the transactions contemplated
hereby, Lessee hereby waives all claims against Lessor arising from the “Energy
Star” profile of the Premises and/or the Energy Disclosure Rules and
requirements relating thereto, including any failure by Lessor to make such
disclosures as and when required by applicable law or to otherwise comply with
the Energy Disclosure Rules.

 

5.Other Terms & Conditions. Except as expressly amended by this Amendment, all
other terms and conditions of the Lease shall remain in full force and effect.

 

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 




 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the partied hereto have signed this First Amendment to Lease
as of the day and year first above written.

 

LESSOR:

 

 

LESSEE:

Zappettini Investment Company, a

California general partnership

 

By: W.A. Zappettini Group, Inc., a

        California corporation

 

       By:/s/ JOHN J. ZAPPETTINI

             John J. Zappettini

             President

 

Its:  Managing General Partner

 

By: R&T Nursery, Inc. a

       California corporation

 

       By:/s/ WILLIAM P. ZAPPETTINI

             William P. Zappettini

              President

 

Its:  Managing General Partner

 

By: McKee Development Company Investors, LLC, a California limited liability
company

 

      By: /s/ GEORGE M. MCKEE

            George M. McKee

            

       Its Managing Member

 

 

 

Iridex Corporation

 

By:/s/ JAMES H. MACKANESS

Name: James H. Mackaness

Title:   CFO/COO

 

 